865 F.2d 1262Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Wesley WILLIAMS, Petitioner-Appellant,v.STATE OF MARYLAND, (County of Allegany), Defendant-Appellee.
No. 88-6781.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 29, 1988.Decided:  Dec. 19, 1988.

James Wesley Williams, appellant pro se.
Mary Ellen Barbera, John Joseph Curran, Jr.  (Office of the Attorney General of Maryland), for appellees.
Before WIDENER, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
James Wesley Williams seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Williams v. State of Maryland, C/A No. 88-380-H (D.Md. July 26, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.